             IN THE UNITED STATES DISTRICT c6Ukt
             FOR THE WESTERN DISTRICT OF TEXAS
                                          2O9 JUL -3 AM                              8:   27
                      AUSTIN DIVISION
                                                                   CLECr         T   ;UUt
                                                                  WESTEC         CF TEXAS



MICHAEL J WOODS pro Se,

      Intervenor - Plaintiff

V.


CHARLES GRIGSON, LISA HOING, and
DAVID KELLY, Individually and on behalf
of all putative class members,

             Plaintiffs,                       §   Civil Action No. 1:1 7-cv 00088-LY
                                               §
                                               §
v.                                             §
                                               §
FARMERS GROUP, INC.,                           §
a Nevada corporation,                          §
                                               §
             Defendant.                        §
                                               §




                            MICHAEL J. WOODS'
                           PLEA IN INTERVENTION

      COMES NOW, MICHAEL J. WOODS pro Se, ("Woods"), who joins this class

action proceeding pursuant to Rule 60, Texas Rules of Civil Procedure. Woods seeks

the Courts protection for himself and his fellow Plaintiffs. Woods respectfully shows

the Court the following and seeks appropriate relief:


                                           1
                  I. INTRODUCTION

        Woods joins this class action in support of Class Certification for the reasons
infra. Woods will abide by the Court's Protective Order previously entered in this case.
Through personal knowledge and belief, Woods respectfully shows the following:

                  IL STANDING

        Woods has standing to intervene in this cause as a current Farmers Texas County
Mutual Insurance Company ("Farmers Texas") policyholder who has been, and
continues to be, discriminated against by Farmers Group, Inc. ("FGI").' Woods' held
a Texas Farmers auto insurance policy known as Farmers Auto 2.0 ("FA2") which was
in effect on January 4, 2016. On that date, FGI ceased issuing the FA2 policy and in its
place, began issuing a lower priced version2 of Woods' FA2 policy with nearly
identical coverage. The lower priced policy is called Farmers Smart Plan Auto
("FSPA"). Woods did not receive the benefits of lower premiums beginning January
4, 2016 when the FSPA became available. As a result, Woods was economically
harmed by paying a higher premium from January 4, 2016 until his FA2 policy was
rewritten to the FSPA policy.

         Additionally, FGI charged Woods a new business policy fee for the FSPA
policy however, Woods did not receive the lower new business rates FGI offers to other
new business FSPA customers. Alarmingly, Woods continues to be economically
harmed by unfair practices incorporated into the rewrite process (rewriting an FA2


1
  FGI is a Nevada based corporation which manages the Farmers Insurance Group of Companies. FGI controls the
Farmers' property and casualty insurers and the appointed Farmers' insurance agents. FGI has complete oversight of
the insurance policies including the development, construction, underwriting, pricing, and issuing.
2
  Product Versioning is a rating methodology utilized by FGI in several lines of property casualty insurance including
auto, home, business, and business auto insurance. Product Versioning is specifically designed to attract new business,
by offering lower rates, while maintaining higher rates for existing policy renewals.
                                                            2
policyholder to the FSPA policyholder). In other words, even though Woods is paying
less for his FSPA policy than he paid for his FA2 policy, Woods is still paying more
for his FSPA policy than new business FSPA policyholders.

                   Ill. REWRITE AOB TOOL
         Defendant asserts the following: "Defendant used the Rewrite AOB rating tool (which
Plaintffs have been provided) to demonstrate to the Court that fyou assume several facts
including that every FA2 policyholder had the exact same credit and driving record in January
2016 as they did when purchased their FA2 policyholder then at least one-third ofFA2
policyholders would in fact have paid more for the FSPA policy f they had rewritten at launch."
(DEFENDANTS RESPONSE TO PLAINTIFFS' OPPOSED MOTION FOR ORDER ON PLAINTIFFS' THIRD MOTION TO COMPEL DISCOVERY,    pages 5-6,
emphasis added)

         The name itself, "Rewrite AOB", identifies the rating tool as specifically
designed to produce rates an existing FA2 policyholder would pay if they were
rewritten to the FSPA policy. However, FGI's rewrite process (rewriting an existing
FA2 policyholder to the FSPA policy) does not provide the same discounts and rating
factors as FGI's new business process (writing a new consumer to FSPA). FGI fails to
explain that the Rewrite AOB is not the same as a New Business AOB. Simply put,
FA2 policyholders who are rewritten to the FSPA policy pay a higher rate than a new
business FSPA policyholder.

         For example, FGI allows new business Farmers Texas customers the opportunity
to receive an Early Shopping Discount which applies a 10% discount to the rate of a
new business FSPA policy as defined in Exhibit i.3 FGI applies this discount to new
customers who purchase a FSPA policy at least seven days prior to the effective date
of the new FSPA policy.4 However, FGI prohibits Farmers' agents from using a future
date when rewriting an existing FA2 policyholder to an FSPA policy. FGI's strict


'LEVERAGE PRICING TO ATTRACT CONFIDENT PLANNERS- "FSPA discount factors** available for new
business: Early Shopping Discount (Was a discount in FA) ......... 10%" (emphasis added)
 For instance, an FSPA applicant has an insurance policy with another carrier and the policy does not expire until August
15, 2019. The new business FSPA applicant may purchase (in advance) an FSPA policy which will take effect on August
15, 2019. If the consumer purchases the FSPA policy on or before August 8, 2019 (which is at least seven days in advance
of the effective date of the   FSPA),   then the new business   FSPA   policyholder receives   a 10%   reduction on the FSPA's
premium.
rewrite program only allows the Farmers' agent(s) to rewrite an FA2 policy on the day
of the rewrite transaction (which is the day the FSPA policy is issued). Therefore, the
FA2 policyholder is universally precluded from receiving the Early Shopping Discount
if rewritten to FSPA.

             FGI's unfair rewrite practices apply to other discounts such as, but not limited
to, the Prior Insurance Transfer Discount ("Transfer Discount"). FGI applies a Transfer
Discount        (Exhibit 1)   to the new business FSPA policy if the applicant has maintained
insurance with a standard or a preferred insurance company.6 Again, FGI universally
precludes existing Farmers' policyholders from receiving the Transfer Discount since
2010.        (Exhibit 2)   This means an FA2 policyholder, such as Woods, who faithfully
maintained continuous insurance with Texas Farmers and is rewritten to the FSPA
policy pays a higher rate than a new business FSPA policyholder who maintained auto
insurance with an insurer other than Farmers. Additionally, a current FA2 policyholder
who qualified for (and receives) the Transfer Discount and/or the Early Shopping
Discount on their FA2 policy, will lose the discount if they are rewritten to FSPA. A
new business FSPA policyholder and a rewritten FSPA policyholder are not treated the
same even though: they both have the same FSPA policy.

             If just the discounts mentioned above were available to FA2 policyholders and
if the discounts were included on the Rewrite AOB (when Defendant used the Rewrite
AOB for demonstration purposes) then the number of FA2 policyholders who would
pay a higher premium if rewritten to FSPA would certainly be lower than one-third.



5   "**j.y like Early Shopper, Transfer, and Continuous Insurance are rating factors. They can have a positive effect on
premium even though they are no longer displayed as discounts and may not be apparent to the customer."
6
  FGI separates insurance carriers into three categories which are generally non-standard insurers, standard insurers,
and preferred insurers. Applicants who are currently insured with a non-standard company may not be eligible to
receive the Transfer Discount while applicants who are currently insured with a standard or preferred insurance
company are eligible to receive a Transfer Discount on the FSPA policy. The preferred carrier discount is higher than
the standard carrier discount.
' May 18, 2010, "Applicants whose prior insurance was a member of Farmers Insurance Group of Companies will
continue to be ineligible for the Transfer Discount...." (emphasis added)
                   IV. AUTO RATING PLANS

         By designing at least three different rating methods, (one for the new business
FSPA policyholder, one for the existing FA2 policyholder, and one for rewriting
existing FA2 policyholders to the FSPA policy) FGI is optimizing the amount of
premium an existing FA2 policyholder pays on renewal while at the same time, limiting
the amount an existing FA2 policyholder can save if rewritten to FSPA while at the
same time, growing new business by offering new business FSPA policyholders the
lowest available rates.

         The Rewrite AOB is nothing more than a manufactured distraction designed to
divert the focus from the issue of discrimination. If FGI were offering the same rates
to all policyholders, there would only be one rating plan. Even if there were a
substantive difference between the FA2 policy and the FSPA policy, which there is

not, (but if there      were a difference) there would only be one rating plan for each policy
and no reason to develop a rewrite rating plan. Since there is not a substantive
difference between the FA2 and the F SPA, there should only be one rating plan for all
policyholders not three (or more) different rating plans.

                   V. FARMERS AUTO REWARDS
         Defendant attempts to differentiate the FA2 policy from the FSPA policy by
emphasizing that Farmers Auto Rewards ("Auto Rewards") are included on the FA2
policy but are not included on the FSPA policy.

  "For certification purposes, Farmers focuses on three d(fferences between the policies that are
 meaningful to consumers. First, the FA2 policy has Auto Rewards, a set of three benefits FA2
policyholders automatically receive so long as they do not exceed a certain number of accidents or
traffic tickets in any given period The Auto Rewards are Accident Forgiveness (a policyholder 'S
first accident over a three-year period will not result in a rate increase), Incident Forgiveness (minor
traffic violations will not result in a rate increase), and Guaranteed Renewal (filing one or more
claims will not lead to cancellation or non-renewal of the policyholder 's auto insurance)."
(DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR CLASS CERTIFICATION, emphisis added, footnotes exeluded, page 23)




                                                           5
         Unquestionably, FA2 policyholders lose the benefits of Auto Rewards when
rewritten to the FSPA policy, therefore FA2 policyholders cannot waive an existing
accident if they are rewritten to the FSPA policy. However, FGI makes exceptions for
Farmers' policyholders (other than FA2 policyholders) as demonstrated in                                       Exhibit 3

    we will allow a customer to continue to waive a qualifying accident on their new FSPA policy

when they move to one of the States shown above..." (emphasis added)



         Texas is one of the States on this list. Therefore, any existing Farmers'
policyholder moving to Texas may utilize the Auto Reward of Accident Forgiveness
and waive an accident to receive lower rates on their new FSPA policy. True to form,
FGI universally precludes existing FA2 policyholders from receiving the same
opportunity. In other words, Accident Forgiveness is available on the FSPA policy, just
not for current Texas residents.

         Defendant's also emphasize the value of incident forgiveness to differentiate the
FA2 policy from the FSPA policy. Historically, after the initial underwriting of new
business or, after the rewriting of a policy, FGI rarely (if ever) obtained a Motor
Vehicle Report         ("IvIVR")
                                     8
                                         on an insured after the policy was issued. Therefore, all
traffic violations were automatically forgiven since all traffic violations were unknown
toFGI.

         It was not until more than a year after the launch of the F SPA, and well after
Grigson's Class Action Complaint was filed, did FGI realize that they can't charge an
FSPA policyholder for a traffic violation if they continue to not know about it. To put
it another way, in order to remove incident forgiveness from the FSPA policy, FGI
would need to obtain MVR's on FSPA policyholders to find out if there is an incident.


8An MVR is a consumer report, usually obtained from a third-party vender, which shows moving and non-moving
traffic violations associated with the applicant. FGI requires Farmers' agents to obtain MVR's prior to FGI's issuance of
a new business policy or when rewriting a policy. If the applicant purchases the insurance policy, FGI will reimburse
the agent. However, if the applicant declines to purchase the policy, the Farmers' agent is not reimbursed for the cost
of the MVR.
                                                            6
        To correct this oversight, FGI announced that beginning December 2017,
MVR's will be ordered for FSPA policyholders when the policy renews, which
effectively removed Incident Forgiveness from the FSPA policy starting December
2017.

                VI. AUTO POLICY VERSIONING

        To justify the open-book of business for FSPA policyholders and the closed-

book of business for FA2 policyholders, Defendant's explain how disruptive a new

version of the auto policies can be to existing policyholders:

 "In 2010, Farmers updated the Texas auto policy and created a new ratingplan called Farmers Auto
2.0 ("FA2 ") for use by Farmers Texas... The FA2 policy was launched in Texas by non-renewing
existing auto policies and offering customers an FA2 policy priced under the new rating plan. In the
insurance industry, this is known as a "book roll. Book rolls can be very disruptive for an insurance
company, its agents, and its policyholders, and the FA2 book roll was no exception." (DEFENDANT'S
OPPOSITION TO PLAINTIFFS' MOTION FOR CLASS CERTIFICATION page 3)




        Undeniably, introducing a new version of an existing policy can be extremely
disruptive to existing policyholders if you start out with a new rating plan that prohibits
existing customers from receiving the same lower rates as new customers. That's
exactly what happened in 2010 with the FA2 roll out as previously shown in Exhibit 2:
"Applicants whose prior insurance was with a member of the Farmers insurance Group                of
Companies will continue to be ineligible for the Transfer Discount...   "(emphasis added)




        In 2010, FGI rewrote all Farmers' policyholders to the new FA2 policy but didn't
allow the rewritten policyholder to receive all available discounts on their new policy.
As a result, a great many policyholders received a much higher rate on their new FA2
policy which caused a great deal of disruption to the Farmers' agents and policyholders.

        Fast forward from 2010 to 2016 when FGI again introduces a new version
(F SPA) of the Texas auto policy: "Pursuant to TDJ 's determinations, Farmers Texas
                                                   7
launched the new FSPA policy in Texas on January        4, 2016.   "(DEFENDANT'S OPPOSITION TO

PLAINTIFFS' MOTION FOR CLASS CERTIFICATION p 7)




         Not unsurprisingly, FGI again prohibited existing policyholders from obtaining
the lower rates offered to new business customers. But with this policy launch, FGI
attempted to avoid disruption by simply leaving existing Texas Farmers' policyholders
with the higher priced FA2 policy. Although some FA2 policyholders, like Woods, did
receive lower rates when rewritten to the FSPA policy, they are still denied access to
the lowest rates.



                 VII. CONCLUSION

        Without exception, every FA2 policyholder (whether they were rewritten to the
FSPA or they remain an FA2 policyholder) has been, and continues to be, economically
harmed by FGI's discriminating practice of premium optimization. FGI intentionally
denied every single person who owned an FA2 policy on January 4, 2016 access to the
same discounts as new business FSPA policyholders. Just by designing two different
rating plans for the FSPA policy (the discount included new business rating plan and
the discount excluded rewrite rating plan) shows that FGI uniformly discriminates
against all FA2 policyholders by universally precluding FA2 policyholders from
receiving the same discounts offered to new business FSPA applicants.

        FGI shouldn't be allowed to disguise the unfair treatment of FA2 policyholders
by demonstrating a Rewrite AOB tool which itself unfairly discriminates against the
FA2 policyholder. Nor should FGI be permitted to claim that the introduction of
(another) new version of the Texas Auto policy justifies the unfair treatment of existing
Texas Farmers policyholders.



                                                  8
              \TIII. PRAYER


       Woods prays for the Court's protection for himself and all Texas Farmers FA2
policyholders who have been (and continue to be) harmed by unfair discrimination and
prays the Court Certifies a Class (or Classes) to protect all FA2 policyholders and that
the Court provide relief to which Woods may show himself justly entitled.




                                                    Respectfully submitted,


                                                    MICHAELJ. WOODS
                                                    INTERVENOR pro se




                                                    Michael J.   Woods
                                                    12701 West Avenue Apt. 627
                                                    San Antonio, IX 78216
                                                    210-508-4523 Phone
                          CERTIFICATE OF SERVICE



  hereby certify that on July 3, 2019, I filed the foregoing with the Clerk of Court
    I


in person.




Ihereby certify that on July 3, 2019, a true and correct copy of the foregoing
document was served on all counsel of record via electronic mail.




                                                     Michl J. Woods
  EXHIBIT 1




WOODS' PLEA   IN   INTERVENTION
                A




    Farmers Smart Plan Auto discounts and rating factors are designed to target New Business opportunities and Confident Planners. Automatic
    Bank Payments, ePolicy and Good Payer discounts are important to confident planners The deeper you sell into the household, the more                                            I
    competitive the prtcng becomes for the confident planners
    FSPA  pricing creates value and opportunities to win by aligning options with the preferences of confident planners and other customers.
    Auto pricing will be most competitive when all lines of business are packaged together and all applicable discounts and rating factors are
    applied from the very first New Business quote, since discounts stack on top of one another*
I
    FSPA discounts and            factors        availab'e for new business:

    a Early Shopper Factor (Was a discount in FA)                             ..                                          10%
                                                                                                                                                                                    I
       Affinity Discount                                                                                                  5%

    a EFT Discount                   .                            .                                                       2%
                                                                                                                                     V
    a Paid In Full Discount                                                                               .               5%

    a ePolicy Discount                                                ..                 .                                2%

    a Auto/Business insurance Discount                                .       .                   .                   .   2%

    a Auto/Home Discount*                                                                             .                   20%

    a Auto/Renters Discount*                                                                                              7%

       Auto/Mobile Home Discount                   .                                                              .       8%

       Auto/Brokered Discount*                                                                                            8%

       Auto/Specialty Boat Discount                .                                          .                           3%
                                                                                                                                *Customers with more than one residential policy
    a Auto/Specialty Motorcycle                    ..     .               .                                   .   ... 2%        receive onlyonediscount-the highestapplicable.
    a Auto/SpecialtyOffRoadVehicles ............................................................. 5%                            *
                                                                                                                                  Items like Early Shopper, Transfer, and
       Auto/Specialty Motorhome/Travel Trailer Discount ................................. 5%                                    Continuous Insurance are rating factors. They can
                                                                                                                                have a positive impact on premium, even though
       Auto/Umbrella D;scount .......................................................................... 2%
                                                                                                                                they are no longer displayed as dIscounts and
       Auto/Life Discount .................................................................................. 3%                 may not be apparent to the customer.

        Multi Car and Homeowner Discounts ....................................................... 6-20%
       SafeDriverDiscount ................................................................................13%(avg.)
    a Youthful HI-I Discount (available after 1 year in FSPA) ............................... 1-4%

        GoodStudentDiscount ........................................................................... 7-15%

    a DistantStudentDiscount .....................             ....,              .................................... 10%

       OnyourOwn Discount ............................................................................. 10%
    a Shared Family Car Discount ..................................................................... 5%

        Good PayerDiscount ......... .. ..             ............................................................ 2%




                                                                                                                                            UNIVERSITY of EARMERS


    32-9642 8-15
                                                                                                           FARM ERS
                                                                                                               INSURANCE


                  a Multicar & Homeowner discount (6-20%) and Auto/Home discount (20%)
                                                                                               stack, creating a discount for
                    insuring multiple vehicles, ownership of a home, and an additional discount for insuring with
                                                                                                                   Farmers
                    New stackable auto multi-line discounts for Umbrella (2%), Business
                                                                                         (2%). Specialty (2-5%) and Brokered
                    Home business through Kraft         (8%)
                                                         Lakes




                    Early Shopping rating factor of 10%, decreases starting in month 13 by
                                                                                           05% for 6-month policies (1% for
                     12-month policies) at each renewal
                     Better pricing for newer full coverage vehicles that are owned outright vs.
                                                                                                 financing or leasing
                     Good Payer discount of 2% at New Business; removed at renewal if late payment
                                                                                                        occurs
                     On Your Own discount of 10% for youthful drivers under 25 moving out of
                                                                                                 parents' household, decreases
                     starting in monthI 3 by 0.5% for 6-month policies (1% for 12-month policies) at each
                                                                                                            renewal. Requires 12
                     months policy tenure and youthful driver must have been rated on the parent's policy
                     Shared Family Car (Occasional Youthful) discount of 5% when driver is
                                                                                            under age 21 ar.d there are more
                     drivers than cars in the household

                  a All Farmers Smart Plan Auto policies will be issued with a single pay plan, regardless of the
                                                                                                                  number of
                    vehicles or policies in the household
                    New policy contract better aligned with the industry, with fewer endorsements
                    Not all coverage, limits and deductibles previously grandfathered in Farmers Auto
                                                                                                      will be available in
                    Farmers Smart Plan Auto
                 Eliminated coverage in FSPA:
                    1(1, K2, rented camper/trailer, extended theft for stereo/tapes
                 a K3 as a separate coverage, features automatically included in K4 and K5
                    Combined Single Limit liability options
                 Available coverage in FSPA:
                   Rental car coverage $30, $50, or $100 per day
                   K4: $25 per day, up to maximum of $500 (K4 will automatically include 1(3)
                   K5: $50 per day, up to a maximum of $1,000. including Car Return Expense
                 a OEM and New Car Replacement sold as two separately rated endorsements
                   Limited Mexico coverage expanded to up to 50 miles and added to the base contract
                                                                                                     at no additional cost
                 a New 250K limit option for Property Damage
                 a New $1,500 deductible options for Comprehensiveand Collision
                 Customer pain points addressed:
                 a Discounts like Auto/Home, EFT and Paid in Full will be a consistent, flat percentage across all
                                                                                                                   coverage and
                   have no interactions with other discounts
                 a Amended rating rules that cause premium increases for the removal of a car or upon the
                                                                                                             death of a driver in
                   the household
                 a Fewer instances of mature drivers, retirees or recent transfers being adversely affected by "No
                                                                                                                    Hit" or "Thin
                    Files"
                    For trucks and SUVs, reduced pricing for 2WD vs. 4WD
                    Larger trucks like Ford 450s are allowed if they are personal use cars
                 Other
                    Preferred pricing structure for customers from standard carriers, previously offered as a Transfer
                                                                                                                       discount
                    Transfer discount and continuous insurance are now factors and will no longer be displayed
                                                                                                                 as discounts;
                    they are now components of the UW Tier Calculation




32-9642   8-15
  EXHIBIT 2




WOODS' PLEA IN INTERVENTION
                                                                                          Breaking



                         Date:

                            No:
                                     May IS, 010

                                     10-0365
                                                                                                News
                                                                                                 bps://eAgent.fzrnersxnsurance. torn


                             Co:     Auto
                                                                                             Have you read this week's e-Achiever for
                    ServicePoint: Austin                                                     the rest of the news that affects you?
                                                                                             Cl:c ,jer
                         Stares; Texas

                             To: Agents and district managers

                                                                                           which Farmers new-business Auto
                         Sbjeci: We're expanding the list of prior insurance carriers from
                                 applicants may be eligible for the Transfer Discount.

                        Effective:   Immediately

                        Synopsis:    We've expanded the list of prior insurance carriers from which Farmers new-business
                                      Auto applicants may be eligible for the FA2 Transfer Discount.

                    Background:       We're considering Farmers new-business Aura applicants with prior insurance with
                                      more carriers in determining eligibility for the Transfer Discount in Farmers Auto 2.0
                                      (FA2).

                                      In the past, applicants for Farmers new-business Auto had to qualify for a Transfer
                                      Discount based in part on the identity of their particular prior insurance carrier. As of
                                      May 17, applicants for Farmers new-business Auto may be eligible for a Transfer
                                      Discount if their prior insurance carrier was a member of a certain group of insurers.

                                      For example, prior to May 17, an applicant for Farmers new-business Auto with prior
                                      insurance with Colonial County Mutual was not eligible for a Farmers Transfer
                                      Discount. As of May 17, Partners will consider new-business Auto applicants with prior
                                      insurance with all insurers that belong to the Nationwide group of insurers for the
                                      Transfer Discount, including Colonial County Mutual.

.'              T                     Aicants who      prior insurance was with any member of the Farmers Insurance Group
     L    -'i4                        of Companies will continue to be ineligible for the Transfer Discount. The exception is
&           f")                       21st Century, which is eligible for the Transfer Discount.
     ;f   vv'
                                      This change will be prospective only; we will not allow the Transfer Discount to be

                                      unchanged
                                      scanned into
                                                   -
                                      applied retroactively. Also, the validation process for the Transfer Discount will remain
                                                      documentation showing the applicant's prior insurance carrier must be
                                                    the Image Center if we're unable to electronically verify the identity of the
                                                                                                              -
                                      prior carder. These documents should be scanned to 'Prior Insurance Standard
                                      Carrier" in the Image Center.
If you have questions, contact SeivicePoint at (888) FARMERS or (888) 981-6377. For
those using Voice over Internet Protocol (VoW), dial (888) 327-6390.



John Henle                             Jim Swope
State Executive Director               State Executive Director




                                        uI1etins ore retoined 10 reference on the Agency Ooshboord.
                                       The intormaiion in this   buetAr is confidential. Under no ckcumtances is it
                                       to be disdosed to   anne except as required by kiw or judkial orocess.
  EXHIBIT 3




WOODS' PLEA IN INTERVENTION
                                                                                Breaking
FARMERS
     INSURANCE
                                                                                        News
                                                                                        https://eAgent.farmersinsurance.com


                          No.: 16-0479

   Line of Business:            Auto    - Farmers Smart Plan Auto
                 Subject:        Honoring Farmers Auto Rewards for Interstate Farmers Transfers

                    States:      AL, AR, AZ, CO, CT, GA, IA, ID, ii, IN, KS, MD, Ml, MN, MO, MT, ND, NE, NJ, NM, NV,
                                 OH, OK, OR, PA, SD, TN, TX, UT, VA, WI, WY

              Effective:         August      15,   2016

        Background               Currently, customers with Farmers Auto Rewards (FAR) who move to a
                                 state that offers Farmers Smart Plan Auto (FSPA) will lose this benefit.

                                 Based on agent feedback and a desire to retain valuable business, wa Will allow a
                                 customer to continue to waive a qualifying accident on their new FSPA policy when they
                                 move to one of the states shown above. In order for the accident to be waived, accident
                                 forgiveness must be purchased on their new policy.

                                  New Process:
                                        During the quoting process, when Farmers is returned as the immediate prior carrier,
                                        the system wilt prefilt the prior carrier name as 'Other-No Discount'.
                                        You will be prompted to select the prior Farmers state (Quote tab) and enter their
                                        previous policy number (Buy tab).
                                        Upon submission, the policy will be referred to Underwriting to determine eligibility to
                                        ovemde the prior accident.

                                  The goal of these changes are to allow you to more effectively compete for this business
                                  and to provide a better experience for our customers.

                                  If you   have any questions, please contact us at (800) 909 - 7777.
                                  Head of Territory


Published August 15, 2016


Bufletins are retained for reference on the Agency Dashboard.
The information in this buehn is confidential. Under no drcumstnnces is it
to be disclosed to onyorie except os requied by low or judkd process.
